DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed foreign priority application, Application No. EP3502139A1, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
More specifically the application fails to provide support for the instant claim 12 wherein the specific binding member is conjugated to the IL-2 and a TNF mutant , wherein the TNF mutant has reduced activity relative to the wild type TNF and claim 15 as a “molecule” which may be delivered to a site of cancer may be IL-2/TNF mutant. Therefore, the with respect to the claims 12, and 15 the priority date is the filing date of the PCT/EP2018/086001 application of 12-19-2018. Priority for claims instant claims 1-11, 13-14 regarding the specific binding members is that of EP3502139A1 which is 12-19-2017.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor (Sarah Wulhfard) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cazzamalli et al (J. Am. Chem. Soc. 2018, 140, 1617−1621) , and further in view of Neri et al. Claim 12 describes a binding member which binds to the CAIX antigen and has defined CDR sequences as described in claim 1. The disclosure of Cazzamalli et al describes an CAIX binding antibody molecule designated XE114 that comprises the identical CDR regions as are instantly claimed (figure 2) (supplemental p7 (S7)). The molecule is described as conjugated to a chemotherapeutic drug such as MMAE (monomethyl auristatin E ) and is useful therefore for specific delivery of the chemotherapeutic molecule to cancer cells which preferentially express the CAIX molecule. The disclosure of Neri describes the use of an IL-2/TNF-antibody fusion molecule which is directed by the antibody to a cancer cell, with local effector mechanisms caused by the delivery of an IL2 and TNF with reduced activity mutations. The inventors describe that the antibody-(TNFalpha(ra)-IL2) conjugate improves tolerability of the cytokines delivered without affecting efficacy of the conjugate in eliciting an anti-tumour response (p1 10-16 and p4 17). The molecule is described as useful when conjugated to antibody which provide targeting to tumor vasculature or tumor cells themselves. Considering the disclosure of Cazzamalli which describes the usefulness of the targeting of CAIX as a cancer antigen, and the disclosure of  Neri which describes the usefulness of conjugating the TNFalpha(ra)-IL2 to antibodies which target cancer antigens it would be obvious to substitute the MMAE of Cazzamalli with the TNFalpha(ra)-IL2 molecule to create a molecule that satisfies the requirement of the instant claim 12, and also claim 15 (p4 14-24, delivering to site; administering).  One would be motivated to provide such a molecule for the purpose of delivering the molecule of Neri and its beneficial anti-tumour effects to a tumor which may express the CAIX antigen as targeted effectively in the disclosure of Cazzamalli. 
	Allowable Subject Matter
Claims 1-11, 13, 14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644